Dissenting Opinion by
Mr. Justice Boberts:
In my view, the trial court’s failure to permit the insurance company to call Collins as on cross-examination constitutes reversible error. Although the majority recognizes that the trial judge’s ruling was erroneous, it somehow concludes that the insurance company was not thereby prejudiced. Not only can I find *511no case law whatsoever to indicate that a separate, specific finding of prejudice need be shown to grant a new trial in a case such as this (nor are any cases so holding cited by the majority or by the appellee in its brief), but furthermore, even assuming arguendo that specific prejudice need be shown, I fail to see how the facts of this case do not amply demonstrate its presence.
The case involves but a single issue, and turns on the testimony of a single witness. The jury was asked to decide whether Collins operated Mrs. McKirdy’s car with her permission at the time of the accident. Since a finding of permission effectively absolves Collins of liability for the accident, quite naturally Collins was only too pleased to testify that he drove the car with Mrs. McKirdy’s blessings. This fact, when coupled with the trial judge’s refusal to allow the insurance company to call Collins as on cross, resulted in a trial record which all but mocks the adversary system.
The insurance company could ask Collins only simple, direct questions, since technically he was its witness. Of course, Collins answered all of them in a way most damaging to the appellant’s case. Then, when Collins was “cross” examined by the plaintiffappellee, he gladly allowed his testimony to be shaped by counsel’s leading questions. With no opportunity for appellant to impeach the credibility of Collins, it is no wonder that the jury found for the plaintiff.
The majority opinion actually grounds its finding of no prejudice upon the fact that Collins was the only witness. If anything, this completely vitiates such a conclusion. Admittedly, Collins was the sole source from which either party could elicit the factual testimony crucial to a resolution of the controversy. But, this does not end the matter. Unquestionably, appellant could have advanced its case immeasurably *512had it been permitted to tell the jury that Collins’ interest was adverse to its case.' Nor can it be gainsaid that a vigorous cross-examination might have so shaken his story that the jury disbelieved him. In- view of the-singular importance of Collins’ testimony, I firmly believe that the insurance company was- so prejudiced by the trial court’s ruling that a new trial must be granted.
I dissent.